Citation Nr: 0842789	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1981 with 20 years and 11 months of prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD and 
assigned a 50 percent rating, effective from December 30, 
2003.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in January 2008.  A copy of the transcript 
of that hearing is of record.  The claim was remanded in 
March 2008 for additional evidentiary development, to include 
a contemporaneous VA psychiatric examination.  The case has 
now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  From December 30, 2003, to July 15, 2008, the veteran's 
service-connected PTSD was productive of occupational and 
social impairment with reduced reliability and productivity; 
it was not manifested by occupational and social impairment, 
with deficiencies in most areas.  

2.  Beginning, July 15, 2008, the veteran's service-connected 
PTSD is productive of occupational and social impairment with 
deficiencies in most areas; it is not manifested by total 
social and industrial impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD, from December 30, 2003, to July 15, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.104.16, 4.130, Diagnostic 
Code (DC) 9411 (2008).  

2.  From July 15, 2008, the criteria for a 70 percent rating 
for PTSD, but no more than 70 percent, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.104.16, 4.130, DC 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA letter were issued to the 
appellant in June 2003 and September 2004.  Collectively, the 
VCAA letters notified the appellant of what information and 
evidence is needed to reopen and substantiate her claim, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of a 
May 2008 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  In the present appeal, 
the veteran was provided with notice of this information in a 
letter dated in March 2006.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post- 
service medical records, statements and testimony from the 
appellant, and the claim was remanded in early 2008 for a 
contemporaneous psychiatric evaluation which was conducted in 
July 2008.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue of entitlement to an initial rating in excess of 50 
percent for PTSD.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2008).

38 C.F.R. § 4.130, DC 9411

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] 

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Factual Background

The veteran contends that his PTSD is more disabling than 
currently evaluated.  

The claims file includes documentation of the veteran's 
treatment for PTSD through VA.  When examined by VA in March 
2004, the veteran noted that he had several service-connected 
physical disabilities, to include a back disorder, diabetes, 
and paralysis of various nerves.  Generally, he tried to stay 
busy working around his house.  He still worked on a part-
time basis as a security guard.  However, increases in the 
dosages of his medications had made such activities more 
difficult.  While he enjoyed visiting his children and 
grandchildren, he had no real hobbies.  He shopped with his 
wife at the commissary.  He reported sleep impairment with 
recurrent dreams.  He avoided movies and news of current war 
events.  The veteran reported depression about his medical 
conditions.  He described sexual dysfunction and family 
problems.  He took a walk most every day and visited with 
friends who lived in the neighborhood.  

On mental status examination, the veteran was neatly and 
casually dressed.  He tended to talk at a very slow pace and 
showed a very flat affect.  It was only when discussing his 
recurrent nightmares that he showed some emotion.  Additional 
manifestations of his psychiatric condition included 
recurrent and intrusive thoughts, anger outbursts, and 
emotional numbness or being over emotional.  He had no memory 
problems.  He had had homicidal ideation in the past but only 
on an impulsive basis when in a fight.  The diagnosis was 
PTSD, mild to moderate.  His GAF score was 50.  

A VA treatment record in April 2004 reflects that the 
veteran's psychiatric symptoms continued, but his mood was 
slightly improved, although not too much as he continued to 
report "constant pain."  He was verbal, cooperative, and 
oriented times 4.  He was nondelusional, and there was no 
evidence of psychosis.  He had good insight and judgment.  He 
denied any suicidal or homicidal ideation.  His highest GAF 
score in the past year was reported as 60.  

At a January 2008 personal hearing, the veteran testified as 
to increased psychiatric symptoms.  He reported increased 
anxiety and insomnia.  He continued to have nightmares and 
isolated himself from others.  He was sometimes irritable and 
expressed feelings of paranoia.  He no longer was employed 
and avoided crowds.  He felt that his symptoms had increased 
in recent years.  He took medication for his depression and 
to aid in sleeping.  

Upon VA psychiatric examination on July 15, 2008, the veteran 
reported that his chronic depression had increased in the 
last 2-3 years.  He felt like he was "going downhill."  He 
regretted that he had killed others during the war.  He was 
in a great deal of pain due to his physical problems other 
than his PTSD.  He had reduced social activities and was 
essentially isolated from others.  The examiner noted that 
there was psychomotor retardation as he appeared to be in 
pain.  His speech was soft and slow.  His affect was 
constricted and when anxious, he had difficulty 
concentrating.  He was oriented to person, time, and place.  
His thought process was unremarkable.  

Manifestations of the claimant's s PTSD included sleep 
impairment, nightmares, obsessive behavior to include 
constant checking of windows and doors, and panic attacks 
approximately every other week when triggered by, e.g., being 
around too many people.  He experienced shortness of breath, 
hand tremors, and feelings of needing to escape.  He avoided 
thoughts, feelings or conversation associated with trauma.  
He felt detachment or estrangement from others and had a 
restricted range of affect.  For example, he was unable to 
have loving feelings.  He had a sense of a foreshortened 
future.  He also reported hypervigilance, and exaggerated 
startle response.  He had problems with his memory.  His GAF 
score was 45.  

Analysis

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD and 
assigned a 50 percent rating, effective from December 30, 
2003.  This was noted to be the date that the veteran's claim 
was filed.  

After consideration of all the evidence of record, the Board 
finds that from December 30, 2003, to July 15, 2008, the 
veteran's service-connected PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity; it was not manifested by occupational and 
social impairment, with deficiencies in most areas.  The 
evidence of record during this time period showed that the 
veteran continued to enjoy his family and others to some 
extent.  He continued to work on a part-time basis.  He did 
not have suicidal or homicidal ideations, did not describe 
ritualistic behavior, and did not have memory problems.  
Thus, a rating in excess of 50 percent is not warranted 
during this period of time.

The Board further finds that as of VA examination on July 15, 
2008, the veteran's service-connected PTSD was productive of 
occupational and social impairment with deficiencies in most 
areas, which supports a rating of 70 percent.  

The Board's finding that the veteran's disability warranted a 
70 percent rating beginning as of the July 15, 2008, VA 
examination is based on the veteran's reported increased 
symptomatology during this examination since he was last 
examined in 2004.  This included increased depression and 
anxiety, and manifestations of his PTSD now include obsessive 
and ritualistic behavior and panic attacks.  Moreover, his 
GAF score of 45 represents serious symptoms.  While his GAF 
score in 2004 of 50 also represented serious symptoms, the 
degree of impairment due to psychiatric manifestations was 
not shown on the clinical records to be as severe in 2004 as 
in 2008.  Moreover, in April 2004, his highest GAF in the 
last year was noted to 60 suggesting moderate symptoms.  

While the Board has determined that an increased rating of 70 
is warranted as of July 15, 2008, a total rating of 100 
percent is not indicated.  Manifestations of PTSD that would 
support such a rating such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, are simply not demonstrated.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  
The record indicates that the veteran is no longer employed, 
and he has indicated that he retired due to his worsening 
PTSD symptoms, as well as his worsening physical ailments.  
The Board does not doubt that limitation caused by PTSD has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  There has been no showing by the veteran that PTSD 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The benefit of the doubt doctrine was resolved in the 
veteran's in the decision to increase the disability rating 
for PTSD from 50 percent rating to 70 percent as of July 15, 
2008.  As the preponderance of the evidence is against the 
claim for a rating in excess of 50 percent from December 30, 
2003, to July 15, 2008, the benefit of the doubt doctrine is 
not applicable.   38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD, from December 30, 
2003, to July 15, 2008, is denied.

As of July 15, 2008, a 70 percent rating for PTSD, but no 
more, is granted, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


